DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes “Disclosed herein,” which is a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rowe et al. (8,236,049). Rowe et al. disclose, at least in figures 19-22 and 25 and col. 21, line 53 to col. 23, line 33 and col. 24 lines 1-17; an assembly comprising: a delivery catheter (400) having a distal end; a guidewire (440) configured to extend distally through the delivery catheter and beyond the distal end of the delivery catheter such that the guidewire can form at least a partial loop around a patient's native mitral valve leaflets (I.e., the guidewire is configured or capable of forming a partial loop around mitral valve leaflets, since it is capable of forming a partial loop around chordae tendineae at the lower parts of the leaflets.); and a support member (combination of 430 and 432) configured to be advanced over the guidewire, wherein the support member comprises a first end portion (430), a second end portion (432) , and a longitudinally extending linking portion (combination of 431 and 433) between the first end portion and the second end portion, wherein the first end portion comprises a locking member (431) configured to mate with the second end portion to form an annular band.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to base claim 11, none of the prior art of record, alone or in combination discloses an assembly comprising, inter alia: a first delivery catheter having a distal end; a guidewire configured to extend distally through the first delivery catheter and beyond the distal end of the first delivery catheter such that the guidewire can form at least a partial loop around the native mitral valve leaflets; a support member comprising a first end portion, a second end portion, and a longitudinally extending linking portion between the first end portion and the second end portion, wherein the support member is configured to be advanced over the guidewire and around the native mitral valve leaflets, wherein the first end portion comprises a locking member - 60 -THVVA-631 1US06FILED VIA EFS ON FEBRUARY 7, 2020configured to mate with the second end portion to form an annular band encircling the native mitral valve leaflets; and a prosthetic heart valve comprising an annular frame; wherein the assembly includes a second delivery catheter configured to deliver the prosthetic heart valve into the patient's heart with the prosthetic heart valve in the radially collapsed configuration on a distal end portion of the second delivery catheter and deploy the prosthetic heart valve to the radially expanded configuration within the native mitral valve such that the native mitral valve leaflets are positioned between and engaged by the annular band and the prosthetic heart valve.
With respect to base claim 18, none of the prior art of record, alone or in combination, discloses an assembly comprising, inter alia: a delivery catheter having a distal end; a guidewire configured to extend distally through the delivery catheter and beyond the distal end of the delivery catheter such that the guidewire can form at least a partial loop around a patient's native mitral valve leaflets; a support member configured to be advanced over the guidewire, wherein the support member comprises a first end portion, a second end portion, and a longitudinally extending linking portion between the first end portion and the second end portion, wherein the first end portion comprises a locking member configured to mate with the second end portion to form an annular band; and a precurved catheter configured to extend through a lumen of the delivery catheter, wherein the precurved catheter comprising a precurved distal end portion that is biased to return to a predetermined curved configuration when it is advanced out of an opening in the delivery catheter, and wherein the assembly includes a snare configured to capture a distal end portion of the guidewire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771